DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,096,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose the same subject matter.

Claim 1 US Pat 10,096,748
Claims 1 and 11 of current application
a light emitting diode configured to emit light at a first wavelength; and a solid state radiative semiconductor structure having a first region coupled to the light emitting diode
 Claim 1: a light emitting diode (LED) configured to emit first light having a first wavelength; and a semiconductor wavelength converter coupled with the LED the semiconductor wavelength converter including a first absorptive region connected to the LED 
and a second region adjacent to the first region
Claim 1: and a first emissive region adjacent to the first absorptive region
wherein the first region is positioned to absorb the light at the first wavelength and thereby generate electrons, holes, or both electrons and holes in the first region, the first region having a first material polarization
Claim 1: the first absorptive region having a first material polarization and configured to generate, in response to receiving the first light, charge carriers
and the second region has a second material polarization different than the first material polarization
Claim 1: the first emissive region having a second material polarization
wherein the first and second material polarizations are non-zero form a potential gradient having an orientation at an interface between the first and second regions selected to drive the generated electrons, holes, or both electrons and holes in the radiative structure from the first region to the second region such that they radiatively recombine at the second region to emit light at a second wavelength different than the first wavelength.
Claim 11: the first and second material polarizations are non-zero
Claim 1: a second material polarization that forms, in combination with the first material polarization, a potential gradient selected to drive the charge carriers from the first absorptive region to the first emissive region, the first emissive region configured to emit, in response to receiving the charge carriers, a second light having a second wavelength different from the first wavelength.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10, 11-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Saxler (US2007/0045609). 
Regarding claim 1, Saxler disclose a light emitting diode (LED)(10) configured to emit first light having a first wavelength; and a semiconductor wavelength converter coupled with the LED, the semiconductor wavelength converter including  a first absorptive region (30)(fig. 1) [0036] (n-type GaN) (same as disclosed in para 0027 in the specification) connected to the LED, the first absorptive region having a first material polarization and configured to generate, in response to receiving, the first light and to generate carriers in response to receiving the first light and a first emissive region (28)(fig. 1) [0036] (InGaN)  adjacent to the first absorptive region, the first emissive region having a second polarization that forms, in combination with the first material polarization, a potential gradient selected to drive the charge carriers from the first absorptive region to the first emissive region, the first emissive region configured to emit, in response to receiving the carriers, a second light having a second wavelength different from the first wavelength. (The examiner understands that since Saxler disclose the same structure one would expect the same results). 
Regarding claim 2, Saxler disclose the semiconductor wavelength converter further comprises a second absorptive region (32) connected to a second side of the first emissive region (28) such that the first emissive region forms a quantum  well (SQW) [0036] structure disposed between the first and second absorptive regions.
 Regarding claim 3, Saxler disclose the first emissive region includes a semiconductor material having a bandgap energy corresponding to the second wavelength. (The examiner understands that since Saxler disclose the same structure one would expect the same results).   
Regarding claim 4, Saxler disclose the first absorptive region and the first emissive region include an interface having a discontinuity in a polarization field between the first and second material polarizations such that an electric field is created at the interface, the electric field configured to assist the first emissive region to receive the carriers from the first absorptive region. (The examiner understands that since Saxler disclose the same structure one would expect the same results). 
Regarding claim 5, Saxler disclose the first emissive region includes a semiconductor material having a wurtzite crystal structure (InGaN). 
Regarding claim 6, Saxler disclose the carriers include electrons, holes, or both (inherent). 
Regarding claim 7, Saxler disclose a support structure (18) carrying the LED. 
Regarding claim 8, Saxler disclose the first emissive region has a first non-zero concentration of a constituent (Ga) and the first absorptive region has a second non-zero concentration of the constituent (Ga, InxGa1-xN) [0036] different than the first concentration. 
Regarding claim 9, Saxler disclose the first emissive region has a first crystal orientation and the first absorptive region has a second crystal orientation. 
Regarding claim 10, Saxler disclose the first crystal orientation is the same as the second crystal orientation. (Paragraph [0041] discloses layer 26, which includes 28 and 30, is formed by MOCVD. Paragraph [0031] discloses MOCVD is used to form epitaxial layers. The examiner submits the epitaxial deposition, by MOCVD, would form layers 28 and 30 with the same crystal structure.)
Regarding claim 12, Saxler discloses a first absorptive region (30)(fig. 1) [0036] (n-type GaN) (same as disclosed in para 0027 in the specification) having a first material polarization and configured to generate, in response to receiving, the first light and to generate carriers in response to receiving the first light and a first emissive region (28)(fig. 1) [0036] (InGaN)  adjacent to the first absorptive region, the first emissive region having a second polarization that forms, in combination with the first material polarization, a potential gradient selected to drive the charge carriers from the first absorptive region to the first emissive region, the first emissive region configured to emit, in response to receiving the carriers, a second light having a second wavelength different from the first wavelength. (The examiner understands that since Saxler disclose the same structure one would expect the same results). 
Regarding claim 13, Saxler discloses the semiconductor wavelength converter further comprises a second absorptive region (32) adjacent the first emissive region and opposite the first absorptive region (30) such that the first emissive region (28) forms a quantum well structure disposed between the first and second absorptive regions (fig. 1).   
Regarding claim 14, Saxler discloses individual quantum well structures include a semiconductor material having a bandgap energy corresponding to the second wavelength. (The examiner understands that since Saxler disclose the same structure  one would expect the same results).   
Regarding claim 15, Saxler discloses the first absorptive region and the first emissive region include an interface having a discontinuity in a polarization field between the first and second material polarizations such that an electric field is created at the interface, the electric field configured to drive the charge carriers from the first absorptive region to the first emissive region. (The examiner understands that since Saxler disclose the same structure one would expect the same results).
Regarding claim 16, Saxler discloses the first emissive region includes a semiconductor material having a wurtzite crystal structure (InGaN).
Regarding claim 17, Saxler disclose the carriers include electrons, holes, or both (inherent). 
Regarding claim 18, Saxler disclose the first emissive region has a first non-zero concentration of a constituent (Ga) and the first absorptive region has a second non-zero concentration of the constituent (Ga, InxGa1-xN) [0036] different than the first concentration.
Regarding claim 19, Saxler disclose the first emissive region has a first crystal orientation and the first absorptive region has a second crystal orientation. 
Regarding claim 20, Saxler disclose the first crystal orientation is the same as the second crystal orientation. (Paragraph [0041] discloses layer 26, which includes 28 and 30, is formed by MOCVD. Paragraph [0031] discloses MOCVD is used to form epitaxial layers. The examiner submits the epitaxial deposition, by MOCVD, would form layers 28 and 30 with the same crystal structure.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817